Citation Nr: 1101654	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.Entitlement to service connection for diabetes mellitus, Type 
II (DMII).  

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to DMII.  

3.  Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to DMII.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.  

This appeal arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran served aboard the USS Bon Homme Richard, an 
aircraft carrier which cruised offshore of the Republic of 
Vietnam.   

2.  The Veteran's duties did not include duty or visitation in 
Vietnam.  

3.  The claimed disabilities were first manifested many years 
after service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for DMII have not been 
met.  38 U.S.C.A. § 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2010).    

2.  The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. § 1110, 1112, 1116 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The criteria for service connection for peripheral neuropathy 
have not been met.  38 U.S.C.A. § 1110, 1112, 1116 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The RO sent the Veteran letters in March and May 2005 which 
informed him of the evidence necessary to support his claims, how 
VA could assist in obtaining evidence and what was needed from 
the Veteran.  In March 2006 the RO sent the Veteran a letter 
which informed him of how VA assigned disability ratings and 
effective dates.  

The Veteran's service treatment and personnel records were 
obtained.  He submitted VA and private records which included the 
first diagnoses of DMII, coronary artery disease and diabetic 
neuropathy.  

As the evidence clearly demonstrates the Veteran's duties in 
service did not involve duty or visitation in Vietnam, and there 
is no competent evidence the claimed disabilities were otherwise 
incurred in service, no further efforts to notify or assist him 
would be of any benefit to the Veteran.  Consequently, no 
additional notice or development of the claims is required of VA.  

SERVICE CONNECTION

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including diabetes mellitus, 
arteriosclerosis and other organic diseases of the nervous 
system, when they are manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (a)(2010).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1974, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii)(2010).  

Service in the Republic of Vietnam includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313 (2010).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
and effective in 2010, ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 
3.309(e); 75 Fed. Reg. 53202 (August 2010).  For purposes of this 
section, the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within two 
years of date on onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within one 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Veteran's DD Form 214N reveals he served in the United States 
Navy.  His decorations include the Republic of Vietnam Campaign 
Medal.  His service personnel records indicate he embarked on a 
duty tour of sea duty in December 1963 aboard the USS Bon Homme 
Richard (CVA-31).  November 1964 entries demonstrate he served in 
the Vietnam area of operations.  

At service enlistment in August 1963 no disorders of the heart, 
vascular system, lower extremities or neurological system were 
found.  Urinalysis was negative for sugar.  No symptoms of a 
heart or vascular disorder, or any complaints of neurological 
deficits in the lower extremities appear in service treatment 
records.  At service separation in August 1967 no disorders of 
the heart, vascular system, lower extremities or neurological 
system were found.  Urinalysis was negative for sugar.  

August 2003 VA records include the first diagnoses of DMII.  In 
August 2003 the Veteran was placed on medication for treatment of 
DMII.  

In January 2005 the Veteran was found to have coronary artery 
disease.  Private medical records indicate a cardiac 
catherization in January 2005 found atherosclerotic coronary 
heart disease.  

The Veteran told a VA physician he had pain in his legs in 
November 2004.  Early diabetic neuropathy was attributed to his 
DMII in January 2005.  

In February 2005, the Veteran filed his claim for service 
connection due to exposure to Agent Orange.  He contended that 
while he was in the Navy he helped load and unload containers of 
Agent Orange aboard the USS Bon Homme Richard, CVA-31, whose 
planes he contends were used to spray Agent Orange.  

The RO in May 2005 received a response to their request to verify 
any exposure of the Veteran to Agent Orange in service.  The 
records demonstrated the Veteran served aboard the USS Bon Homme 
Richard (CVA-31) while attached to Attack Squadron 196 which was 
in the official waters of the Republic of Vietnam.  The records 
did not contain sufficient information to make a definitive 
statement that the Veteran was "in country."   
 
A June 2005 Report of Contact reveals the Veteran told a VA 
employee that he never set foot in Vietnam.  His claimed exposure 
to Agent Orange occurred on his ship.  In his November 2005 
notice of disagreement, the Veteran again stated he was not on 
the ground in Vietnam, but his ship was within sight and very 
close proximity.  His duties included loading chemicals on to the 
aircraft which sprayed herbicides and maintaining and cleaning 
the aircraft.   

The Veteran contends his DMII, coronary artery disease and 
peripheral neuropathy are all related to in-service exposure to 
Agent Orange.  He has not reported any symptoms of DMII, coronary 
disease or peripheral neuropathy in service, or for many years 
thereafter.  

The pivotal factor in this case is whether the Veteran meets the 
criteria in the regulations for "service in Vietnam."  The 
National Personnel Records Center (NPRC) found nothing in the 
record that demonstrates the Veteran had duty or visitation in 
Vietnam, and the Veteran, on two occasions, stated he had not set 
foot ashore.  His duties involved only serving aboard ship 
offshore on the USS Bon Homme Richard, which is an aircraft 
carrier.  

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam 
under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's 
presence at some point on the landmass or the inland waters of 
Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), 
see also VAOPGCPREC 27-97 (holding that mere service on a deep-
water naval vessel in waters off shore of the Republic of Vietnam 
is not qualifying service in Vietnam).  

The Veteran's asserts his exposure occurred while aboard ship.  
He contends he handled containers of Agent Orange.  

In May 2009 the Director of the U.S. Army & Joint Services 
Records Research Center (JSRRC) sent to VA the following 
Memorandum for the Record:  

Subject: Joint Services Research Center Statement on Research 
Findings Regarding Navy and Coast Guard Ships During the Vietnam 
Era.

1.	In the course of its research efforts, the JSRRC has 
reviewed numerous official military documents, ships 
histories, deck logs, and other sources of information 
related to Navy and Coast Guard ships and the use of 
tactical herbicide agents, such as Agent Orange, during the 
Vietnam Era.  
2.	To date, the JSRRC has found no evidence that indicates 
Navy or Coast Guard ships transported tactical herbicides 
from the United States to the Republic of Vietnam or that 
ships operating off the coast of Vietnam used, stored, 
tested or transported tactical herbicides.  Additionally, 
the JSRRC cannot document or verify that a shipboard 
Veteran was exposed to tactical herbicides based on contact 
with aircraft that flew over Vietnam or equipment that was 
used in Vietnam.  
3.	Therefore, the JSRRC can provide no evidence to support a 
Veteran's claim of exposure to tactical herbicide agent 
while service aboard a Navy or Coast Guard ship during the 
Vietnam era.  

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1MR), Part IV, ii, 2, Section C, 10, l, provides that 
in all cases where a Veteran claims exposure to herbicides based 
on service aboard a ship operating in the offshore waters a copy 
of the above Memorandum is to be placed in the claims folder.  

The Board has reviewed all the available data and found the USS 
Bon Homme Richard (CVA -31) is an aircraft carrier whose history 
shows numerous tours of duty in the offshore waters of Vietnam 
but no indication of docking or having personnel disembark in 
Vietnam.  

As the Veteran did not set foot in the Republic of Vietnam, the 
presumption of exposure to Agent Orange in service is not 
applicable.  In addition, the official records review has found 
no evidence to support his allegation that he was exposed to 
Agent Orange while serving aboard ship.  There is no credible 
evidence of record which demonstrates the Veteran was exposed to 
Agent Orange in service.  

The evidence does not indicate the Veteran had either DMII, 
coronary artery disease or peripheral neuropathy in service.  
There is no evidence of DMII, coronary artery disease or any 
disease of the nervous system within one year of service 
separation.  In addition, service connection is not in effect for 
DMII to provide a basis for granting service connection for 
coronary artery disease and peripheral neuropathy as secondary to 
a service-connected disorder.  And the evidence does not 
establish the Veteran was exposed to Agent Orange in service.  

The preponderance of the evidence is against the claims for 
service connection for DMII, coronary artery disease and 
peripheral neuropathy.  

ORDER

Service connection for diabetes mellitus, Type II is denied.  

Service connection for coronary artery disease is denied.  

Service connection for peripheral neuropathy is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


